COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  William Eggemeyer, Diane Eggemeyer,              §               No. 08-19-00002-CR
  Bo Eggemeyer, and Sharyland Distribution
  & Transmission Services, LLC                     §                  Appeal from the

                        Appellants,                §                112th District Court

  v.                                               §             of Reagan County, Texas

  Charles Jackson Hughes,                          §                    (TC# 1855)

                        Appellee.                  §
                                             ORDER

       The Court GRANTS Corina Lozano’s request for an extension of time within which to file

the Reporter’s Record until August 21, 2019. NO FURTHER REQUESTS FOR EXTENSION

OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that Corina Lozano, Court Reporter for the 112th District Court for

Reagan County, Texas, prepare the Reporter’s Record and forward the same to this Court on or

before August 21, 2019.

        If the Reporter’s Record is not filed with this Court by August 21, 2019, this Court will find

 it necessary to send this case back to the trial court for a hearing as to why the Reporter’s Record

 has not been filed.

       IT IS SO ORDERED this 15th day of August, 2019.


                                       PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.